—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 20,1998, which granted the motion of the defendant Scarsdale School District for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly awarded the defendant Scars-dale School District summary judgment dismissing the complaint insofar as asserted against it. The infant plaintiff’s sudden, unforeseeable, unsuccessful attempt to perform a so-called “back flip” dismount from a moving playground swing while his teacher’s back was turned was the sole proximate cause of his injuries (see, Matter of Banks v City School Dist., 257 AD2d 723; Foster v New Berlin Cent. School Dist., 246 AD2d 880; Griffin v Lardo, 247 AD2d 825; Barretto v City of New York, 229 AD2d 214; Tomlinson v Board of Educ., 183 AD2d 1023).
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.